Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2007

In Re Hechinger Inv
Precedential or Non-Precedential: Precedential

Docket No. 06-2166




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re Hechinger Inv " (2007). 2007 Decisions. Paper 832.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/832


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                   __________

                Nos. 06-2166 and 06-2229
                       __________

     IN RE: HECHINGER INVESTMENT COMPANY
              OF DELAWARE, INC., ET AL.
                                     Debtors

HECHINGER INVESTMENT COMPANY OF DELAWARE, INC.

                             v.

        UNIVERSAL FOREST PRODUCTS, INC.,
                               Appellant No. 06-2166

                     _____________

     IN RE: HECHINGER INVESTMENT COMPANY
              OF DELAWARE, INC., ET AL.
                                       Debtors

HECHINGER INVESTMENT COMPANY OF DELAWARE, INC.

                             v.

        UNIVERSAL FOREST PRODUCTS, INC.

         Hechinger Liquidation Trust, as successor in
        interest to Hechinger Investment Company of
         Delaware Inc., et al., Debtors in Possession,

                                          Appellant No. 06-2229
                       __________

      On Appeal from the United States District Court
                for the District of Delaware
               (D.C. Civil No. 05-cv-00497)
         District Judge: Honorable Kent A. Jordan
                        __________
                                      __________

                               Argued on March 28, 2007

                 Before: RENDELL and CHAGARES, Circuit Judges.*

                                      __________

                            ORDER AMENDING OPINION
                                   __________

       It is hereby ORDERED that the Opinion of this court filed in the above-referenced
matter on June 7, 2007, is hereby amended to correct typographical errors, as follows:
Beginning at the top of page 4, the text of the counsel listing shall be DELETED, and the
following replacement text shall be inserted in its place:


             Michael S. McElwee [ARGUED]
             Varnum, Riddering, Schmidt & Howlett
             333 Bridge Street, N.W., Suite 1700
             Grand Rapids, MI 49504
             Counsel for Appellant/Cross Appellee
             Universal Forest Products, Inc.

             Joseph L. Steinfeld, Jr. [ARGUED]
             Karen M. Scheibe
             A.S.K. Financial
             2600 Eagan Woods Drive, Suite 220
             Eagan, MN 55121
             Counsel for Appellee/Cross Appellant
             Hechinger Investment Company of Delaware, Inc.;
             and Hechinger Liquidation Trust, as successor in interest to
             Hechinger Investment Company of Delaware Inc., et al.,
             Debtors in Possession

__________________

   * The Honorable Maryanne Trump Barry participated in the oral argument and panel
      conference and joined in the decision on this case, but discovered facts causing her
      to recuse from this matter prior to filing of the Opinion. The remaining judges are
      unanimous in this decision, and this Opinion and Judgment are therefore being
      filed by a quorum of the panel.


                                            2
         The portion of the counsel listing that appears on page 3 remains unchanged.



                                                  BY THE COURT:


                                                  /s/ Marjorie O. Rendell
                                                  _______________________________
                                                   Circuit Judge
Dated:     June 20, 2007




                                              3